IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER                      §
OF THE BAR OF THE SUPREME                      § No. 358, 2020
COURT OF DELAWARE:                             §
                                               § Board Case No. 114277-R
MATTHEW M. CARUCCI,                            §
                                               §
         Petitioner.                           §

                                Submitted: October 28, 2020
                                Decided: November 9, 2020

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                           ORDER

         It appears to the Court that:

         (1)    On February 8, 2016, this Court suspended the petitioner, Matthew M.

Carucci, from the practice of law in Delaware for eighteen months, retroactive to

October 30, 2013.1 Carucci became eligible to petition for reinstatement in February

2016. Carucci filed his petition for reinstatement on August 12, 2020. The Office

of Disciplinary Counsel supported Carucci’s petition, and the parties agreed and

stipulated to certain conditions to Carucci’s reinstatement.

         (2)     The Board on Professional Responsibility held a hearing on Carucci’s

petition and filed its Report and Recommendation with this Court on October 27,

2020. The Board recommends that Carucci be reinstated subject to the proposed



1
    In re Carucci, 2016 WL 497170 (Del. Feb 8, 2016).
conditions in his petition for reinstatement. The Office of Disciplinary Counsel and

Carucci have informed the Court that they will not be filing any objections to the

Report and Recommendation.

      (3)    The Court has reviewed the Report and Recommendation carefully.

The Court has determined that the Board’s Report and Recommendation should be

adopted in its entirety.

      NOW, THEREFORE, IT IS ORDERED that the Board’s Report and

Recommendation (which is attached) is ACCEPTED.             Matthew M. Carucci,

Esquire, shall be reinstated, effective immediately, as a member of the Bar of this

Court, subject to the following conditions:

   1. For two years immediately following reinstatement, Carucci shall not
   engage in the practice of law as a solo practitioner or serve as the managing
   partner in charge of books and records for any firm. Carucci shall provide
   written notice to ODC identifying the name of any firm for which he performs
   legal services within 10 days beginning such services as either an employee or
   independent contractor. Carucci shall notify any law firm or law-related
   employer of this condition.

   2. For two years immediately following reinstatement, Carucci shall meet on
   a monthly basis with a mutually agreed-upon practice monitor who will review
   closely Carucci’s legal work and cases. The practice monitor will agree to
   provide quarterly reports to ODC regarding Carucci’s compliance with the
   conditions of reinstatement.

   3. Should Carucci resume responsibility for the books and records of any firm
   after the two years referenced in paragraph (1), Carucci shall notify ODC in
   writing within 10 days. During the first year after he resumes management
   responsibility, Carucci shall file quarterly with the ODC an affidavit by a



                                       2
licensed public accountant that all of his firm’s law practice books, records and
bank accounts have been maintained during the preceding quarter in full
compliance with Rule 1.15. During the second year after he resumes
management responsibility, Carucci shall file, with his Certificate of
Compliance, pre-certification audit by a licensed public accountant, with a
copy to ODC.

4. Carucci must timely file all required reports to the Court and its regulatory
agencies, and promptly comply with and respond to all inquiries or requests
for information from all Court agencies.

5. Within eight months immediately following reinstatement, Carucci must
obtain certification from the Commission on Continuing Legal Education of
compliance with a make-up CLE plan that includes 48 CLE hours, including
30 enhanced ethics credits, in addition to the CLE required to be completed by
the Carucci as an active member of the Delaware bar. Subject to approval by
the Commission on Continuing Legal Education, ODC agrees that (a) CLE
completed by audit is acceptable, and (b) CLE completed in the 12 months
prior to any reinstatement may count toward the 48 hours.

6. Respondent shall continue to cooperate with DE-LAP pursuant to a formal
monitoring agreement and comply with all conditions deem appropriate by
DE-LAP.

7. Carucci shall continue treatment and/or counseling with Neil Kaye, MD,
and Alice O’Brien, or other appropriate, licensed mental health professionals
approved by DE-LAP, and follow all treatment recommendations, including
attending sessions, taking medications, and completing programs as
recommend by the metal health professional(s), at whatever intervals are
deemed appropriate by or until discharged by the mental health professional(s).

8. Carucci shall cooperate promptly and fully with ODC in its efforts to
monitor compliance with the conditions of his reinstatement, including but not
limited to:

      a. If, after the expiration of the two years referenced in paragraphs
         (1) and (3) above, Carucci resumes solo practice or resumes


                                    3
         responsibility for any law firm’s books and records, Carucci will
         cooperate fully with the performance of any audit of his new
         firm’s law practice books and records by an auditor for the
         Lawyer’s Fund for Client Protection.

      b. Upon request of DE-LAP or ODC, Carucci will provide
         authorization for release of information and documentation
         and/or waiver of doctor/patient privilege with his mental health
         treatment providers, to verify compliance with these conditions
         of reinstatement.

      c. Carucci will not instruct any provider referenced in paragraph (b)
         directly above to disregard or limit information provided in
         response to any inquiry by DE-LAP or ODC regarding his mental
         health treatment.

9. Carucci will report any violations of the conditions of his reinstatement to
ODC directly and cooperate with any resulting investigation.

                                   BY THE COURT:


                                   /s/ James T. Vaughn, Jr.
                                   Justice




                                   4